PROVOSTY, J.
Ordinance 2683, N. C. S., by which the public Belt commission of the city of New Orleans was organized, of which a certified copy is alleged to be annexed to the petition of plaintiff and made a part thereof, is not in the record; and, as a consequence, we are left in doubt as to whether the action of the commission council, of which plaintiff complains in this suit, consisted of the reorganization in toto of the said Belt commission, or merely of the addition of the commissioner of public utility to its membership, and the investing of that member with the function theretofore intrusted to the president pro tern, of the said Belt commission. We do not know however, that the point is material, since the complaint of plaintiff is not that the Belt commission was reorganized, but that the office of president pro tern, was abolished and the functions thereof transferred to the commissioner of public utilities, who is made a member of the commission.
The case is now before us only on the motion to dismiss the appeal, the ground of the motion being that the amount in dispute does not exceed $2,000, and that the case is not one of- those of which this court has jurisdiction irrespective of amount in dispute.
[1-3] The suit is an injunction to prevent the carrying out of Ordinance 741, Commission Council Series, by which the change just stated in the composition of the Belt commission was made; and plaintiff brings it in his double capacity of holder of two bonds of the Belt commission of $1,000 each, alleged *211to be worth over $2,000, and of a taxpayer of the city of New Orleans.
Plaintiff argues that the value of the bonds is the test of the jurisdiction, because the allegation is made in the petition and sworn to; that as an effect of the carrying out of said ordinance the value of the bonds will be impaired and destroyed.
Suffice it to say of this that by a settled jurisprudence this court is not bound by allegations of value, even if sworn to, where the contrary of the allegation is manifest (Nick v. Bensberg, 123 La. 351, 48 South. 986); and that the present case exhibits such manifest disparity, since plaintiff does not explain, and it is impossible to conceive how these bonds could be rendered valueless by the change in question, and since the evidence shows affirmatively that the bonds in question have actually gained, instead of lost, value since the said change was made, though not necessarily as a result of the change.
Plaintiff also argues that a taxpayer has a standing to enjoin the unauthorized acts of the municipality, where the effect of the acts complained of will probably be to increase his burden of taxation, and that in such a case the test of jurisdiction is not the amount of his tax, or of the probable increase in his burden, but the moneyed amount involved in the corporate action sought to be enjoined.
That proposition is incontestable; but, in order to take advantage of it, the taxpayer must show the probability of his burdeh of taxation being increased, and such probability is wholly absent from this case. True, the bonds of the Belt commission will have to be paid out of the city treasury in case the revenues of the Belt road prove insufficient for that purpose; but there is a total absence of any ground for assuming that the change in question will tend to diminish, in the slightest degree, the chances of the said revenues and property proving sufficient. Appeal dismissed.